Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Vehring, Reinhard et al.--

Continuity/Reexam Information for 15/781045 
    
        
            
                                
            
        
    

Parent Data15781045, filed 06/01/2018 and having 1 RCE-type filing thereinis a national stage entry of PCT/GB2016/053812 , International Filing Date: 12/02/2016claims foreign priority to 1521456.2 , filed 12/04/2015 claims foreign priority to 1615916.2 , filed 09/19/2016 Child Data16575069, filed on 09/18/2019 and having 1 RCE-type filing therein, is a continuation of 15781045 , filed on 06/01/2018 and having 1 RCE-type filing therein16575168, filed on 09/18/2019 and having 1 RCE-type filing therein, is a continuation of 15781045 , filed on 06/01/2018 and having 1 RCE-type filing therein


Status of claims

Claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72-75 are pending. 
Amendments in claims filed on 04/06/2022 were entered.
No claim is allowed. 

Election of Invention

Applicant elected fluticasone as the corticosteroid, formoterol fumarate dihydrate as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant. (Response filed on 08/28/2019).  Claims 1, 3, 5-8, 11, 16, 18, 20, 23, 24, 26-28, 30, 32, 34, 37, and 72-74 were pending and encompassed the elected species. Since no traversal was noted, restriction is considered without traverse and made final. 

Elected Species

 The search and examination was done for elected invention of pharmaceutical composition which is fluticasone as the corticosteroid, formoterol fumarate dihydrate as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant.  The search and examination was not extended to any other species.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16, 23,  24, 32, 72 and 73 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:
Claims 6, 16, 23,  24, 32, 7 2 are rejected are rejected as indefinite because claims “at least”  expresses the scope of this or more.  While consisting of sole drug is interpreted as this and no more. The scope of claims are unclear.  If a claim is amenable to two or more plausible claim constructions, the claim is indefinite under 35 U.S.C. § 112, second paragraph.
In regards to claim 73, it is unclear what is surfactant compound
    PNG
    media_image1.png
    58
    602
    media_image1.png
    Greyscale

PRINCIPLES OF LAW. The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification.” Orthokinetic, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1576 (Fed. Cir. 1986). 
Claims should be amended to overcome this  rejection.


	
35 USC § 103(a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72-75 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bodzenta-Lukaszyk, et al. (BMC Pulm Med 11, 28 (2011). https://doi.org/10.1186/1471-2466-11-28, 892 ref dated 05/27/2022), D. Purohit et al ( Indian Journal of Pharmaceutical Sciences November - December 2009, pages 713-715, 892 ref)  
Corr, Stuart et al. (WO 2012/156711, 892 dated 08/08/2019), and further in view of  Daikin, Product Information (HCF-152 May 01,2009, one page, IDS dated 05/20/2020).  These references teach a composition containing corticosteroid  fluticasone propionate, and formoterol, formoterol fumarate dihydrate as the formoterol compound, polyvinylpyrrolidone (PVP) as the surfactant and propellant R152a which embraces Applicants claimed invention.  See the entire documents.

Determining the scope and contents of the prior art.
	In regards to claims, 1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72-75, Bodzenta-Lukaszyk, et al.  teaches that fluticasone/formoterol is as effective as fluticasone/salmeterol, and has a more rapid onset of action, reflecting the faster bronchodilatory effects of formoterol compared with those of salmeterol. If patients perceive the benefits of therapy with fluticasone/formoterol more rapidly than with fluticasone/salmeterol, this could have a positive impact on preference and adherence. Bodzenta-Lukaszyk, et al  teaches that Formoterol is available with fluticasone in a single aerosol inhaler (fluticasone/formoterol, flutiform ®) for the maintenance treatment of asthma in patients whose symptoms are not adequately controlled with an inhaled corticosteroid (ICS) (Abstract and conclusion).
In regards to claims 1, 8 and 11, Bodzenta-Lukaszyk, et al teaches that he anti-inflammatory effects of the inhaled corticosteroid (ICS) fluticasone propionate (fluticasone) are rapid and sustained. (Last para, left col. page 2; lines 1-2 right col. on page 2). 

It would have been obvious to one skilled in the art to use combination taught by Bodzenta-Lukaszyk, et al  because teaches that fluticasone/formoterol has a more rapid onset of action and anti-inflammatory effects of the inhaled corticosteroid (ICS) fluticasone propionate (fluticasone) are rapid and sustained  Furthermore, motivation is provided for benefits of therapy to patients with fluticasone/formoterol more rapidly than with fluticasone/salmeterol, this could have a positive impact on preference and adherence.  Flutiform contains two combination ingredients, namely formoterol fumarate and fluticasone propionate. Fluticasone contains corticosteroids that help reduce swelling and inflammation in the airways. Formoterol contains bronchodilators, which make the inhale and exhale process easier by relaxing the narrowed airways

Time to onset of action (superiority of fluticasone/formoterol over fluticasone/salmeterol).
	Bodzenta-Lukaszyk, et al  teaches that fluticasone/formoterol was superior to fluticasone/salmeterol with regards to the time to onset of action throughout the 12 weeks of the study. Analysis of time to onset of action showed superiority of fluticasone/formoterol over fluticasone/salmeterol (hazard ratio: 1.64; 95% CI: 1.28, 2.10; p < 0.001; FAS. (See Figure 3 as an example of this effect). The proportion of patients in both treatment groups showing onset of action  at weeks 2, 6 and 12 was lower than at week 0 (baseline), fluticasone/formoterol continued to have a faster onset of action than fluticasone/salmeterol at all visits. (Right col, 3rd para, page 6).
	Bodzenta-Lukaszyk, et al  teaches that importantly, fluticasone propionate (fluticasone) formoterol fumarate (formoterol), (fluticasone/formoterol) was superior to fluticasone/salmeterol in terms of time to onset of action. (Discussion and conclusion).
	It would have been obvious to one skilled in the art at the time the invention was filed to make a combination of Fluticasone propionate (fluticasone) and formoterol fumarate because  Bodzenta-Lukaszyk, et al teaches advantages over fluticasone/salmeterol.  A person skilled in the art  would motivated  to use such combination because Bodzenta-Lukaszyk, et al  further that combination of fluticasone/formoterol was superior to fluticasone/salmeterol with regards to the time to onset of action throughout the 12 weeks of the study.  
	One skilled in the art would consider applying the teachings of Bodzenta-Lukaszyk, et al  further teaches that formoterol is available with fluticasone in a single aerosol inhaler (fluticasone/formoterol, flutiform ®) for the maintenance treatment of asthma in patients whose symptoms are not adequately controlled with other available inhalers.  
	Therefore, since Bodzenta-Lukaszyk, et al provides motivation for superiority of the combination of fluticasone/formoterol,  Fluticasone propionate (fluticasone) formoterol fumarate (formoterol).over fluticasone/salmeterol, a person skilled in the art at the time the invention was filed would select the combination of fluticasone propionate (fluticasone) and formoterol fumarate (formoterol) because of the superiority of results. 
Ascertaining the differences between the prior art and the claims at issue.

While Bodzenta-Lukaszyk, et al  teaches that importantly combination fluticasone propionate (fluticasone) and formoterol fumarate (formoterol), was superior to fluticasone/salmeterol in terms of time to onset of action.  Fluticasone/formoterol was found superior to fluticasone/salmeterol with regards to the time to onset of action throughout the 12 weeks of the study. Bodzenta-Lukaszyk, et al.  teaches that fluticasone/formoterol is as effective as fluticasone/salmeterol, and has a more rapid onset of action, reflecting the faster bronchodilatory effects of formoterol compared with those of salmeterol. If patients perceive the benefits of therapy with fluticasone/formoterol more rapidly than with fluticasone/salmeterol, this could have a positive impact on preference and adherence

	,Bodzenta-Lukaszyk, et al  does not explicitly teach addition of polyvinylpyrrolidone as instantly claimed.
	In regards to surfactant as in claim 1, 20, and 73-75, Purohit et al. teaches formulation comprises polyvinylpyrrolidone and/or polyethylene glycol in an amount sufficient to enhance the physical stability of suspension and provide extra fine particle size of formoterol fumarate/ beclomethasone dipropionate. Formoterol fumarate and beclomethasone dipropionate have different modes of action. Beclomethasone dipropionate, a synthetic glucocorticoid given by inhalation at recommended doses has an antiinflammatory action, which plays an important role in the efficacy of beclomethasone dipropionate in controlling symptoms and improving lung function in asthma. (last para , left col. page 714 continued to right col, end of para).  
	Purohit teaches that excipients selected for evaluation were polyethylene glycol (at levels of 0.05 to 2.5% w/w, supplied by Clariant, India) and polyvinylpyrrolidone. The amount of micronized formoterol fumarate and beclomethasone dipropionate were mixed in a pressure vessel in a way to get the appropriate dose of formoterol fumarate and beclomethasone dipropionate to be able to deliver the desired doses to the patient. Addition of required quantity of propellant to provide sufficient number of doses, filling of drug/propellant mixture into precrimped aluminum canister is taught.  (Materials and method)
	In regards to claim 1,  addition of surfactant  polyvinylpyrrolidone, Purohit et al. teaches preparation at room temperature stable formulation of formoterol fumarate/beclomethasone dipropionate hydrofluoroalkane (HFA) pressurized metered dose inhalers (pMDI) for lung delivery. The HFA pMDI were prepared from ozone friendly propellants viz, tetrafluoroethane and/or heptafluoropropane. A HFA based formulation of formoterol fumarate/ beclomethasone dipropionate was developed to deliver 6 +100/200 µg per actuation over 120 doses. 
	The  formulation comprises polyvinylpyrrolidone and/or polyethylene glycol in an amount sufficient to enhance the physical stability of suspension and provide extra fi ne particle size of formoterol fumarate/ beclomethasone dipropionate. Beclomethasone dipropionate, a glucocorticoid given by inhalation at recommended doses has an antiinflammatory action, which plays an important role in the efficacy of beclomethasone dipropionate in controlling symptoms and improving lung function in asthma. (Left col, page 714).
	Purohit teaches that the results showed the importance of formulation excipients with formulation of pressurized metered dose inhalers viz, canister, valve and actuators used in formulations. (Results and discussion).  develop room temperature stable formulation of formoterol fumarate/beclomethasone dipropionate hydrofluoroalkane (HFA) pressurized metered dose inhalers (pMDI) for lung delivery. The. A HFA based formulation of formoterol fumarate/ beclomethasone dipropionate was developed to deliver 6 +100/200 µg per actuation over 120 doses. It teaches formulation comprises polyvinylpyrrolidone and/or polyethylene glycol in an amount sufficient to enhance the physical stability of suspension and provide extra fi ne particle size of formoterol fumarate/ beclomethasone dipropionate. (lines 1-13, left col., page 714). 
	It would have been obvious to one skilled in the art at the time the invention was filed would apply the teachings of Purohit to make a pharmaceutical composition polyvinylpyrrolidone and/or polyethylene glycol in an amount sufficient to enhance the physical stability of suspension and provide extra fine particle size of formoterol fumarate/ beclomethasone dipropionate.   
	A person skilled in the art would be motivated to polyvinylpyrrolidone in an amount sufficient to enhance the physical stability of suspension and provide extra fine particle size of formoterol fumarate/beclomethasone dipropionate.
	All claims depends on claim 1, therefore all pending claims depending on claim 1 are rejected.  Since claims 73-75 contains surfactant in the composition, these claims are also rejected over Purohit.
	In regards to claim 37, inhaler metered dose Inhaler (MDI) Purohit teaches that the results showed the importance of formulation excipients with formulation of pressurized metered dose inhalers viz, canister, Purohit teaches that the results showed the importance of formulation excipients with formulation of pressurized metered dose inhalers viz, canister,
	In conclusion, the novel combination of formoterol fumarate and beclomethasone dipropionate is a suspension based HFA pMDI product. The combined characteristics of room temperature stable formulation with good deposition of both drugs in lung provides unique characteristics to the above fixed dose combination, highly attractive in terms of patient usage requirements and commercial supply (Last para on page 715, right col.)..
Instant specification discloses formoterol fumarate dihydrate and budesonide are the only pharmaceutical actives in the pharmaceutical composition of the invention.   [0049].  Composition containing formoterol fumarate dehydrate and  fluticasone (elected species) is not included in pharmaceutically actives.   Examples 1 and 2  in the instant invention are drawn to formoterol fumarate dihydrate and budesonide. It does not disclose combination of formoterol fumarate dihydrate and fluticasone.

	Purohit teaches polyvinylpyrrolidone in an amount sufficient to enhance the physical stability of suspension and provide extra fine particle size of formoterol fumarate/beclomethasone dipropionate does not explicitly teaches other ingredients as claimed. 
In regards to claim 1, and 74, Corr teaches a carrier solvent in which drug is soluble, such as ethanol and /or by adding a surfactant to the composition to produce a more stable suspension. Lines 21-23, page 3 of Corr et al. 
Corr et al. teaches a pharmaceutical composition comprising a drug, 1, 1-difluoroethanol (R-152a) propellent and ethanol that s suitable for delivering the drug, especially from pressured aerosol container using a metered dose inhaler. The drug formulation comprises propellent, in which the drug is dissolved, suspended or dispersed, and may contain other materials such as co-solvents, surfactant  and preservatives. (Lines 1-3, and 18-20, page 1).
In regards to claims 73-75 where ethanol was added, addition of ethanol is taught by Corr.  (See lines 21-23, page 3 of Corr et al.) . Corr et al. teaches a pharmaceutical solution for a medication delivery apparatus, especially a metered dose inhaler, comprising: (a)    a liquefied propellant component consisting essentially of and preferably consisting entirely of 1,1-difluoroethane (R-152a); (b)    Ethanol; and (c) a drug component dissolved in the propellant/ethanol mixture consisting of at least one drug selected from the group consisting of beclomethasone dipropionate (BDP) and fluticasone propionate (FP).  See lines 29-34, page 4 and 1-3 on page 5).
In regard to claim 18, Corr teaches a pharmaceutical composition containing a drug and the propellant component containing of 1, 1-difluoroethane (R-152a).   (Lines 1-17, page 1). 
Corr teaches a pharmaceutical solution for a medication delivery apparatus, especially a metered dose inhaler. The pharmaceutical solution comprises:
 (a) A liquefied propellant preferably consisting entirely of 1, 1 -difluoroethane (R-152a); 
(b) Ethanol and /or by adding a surfactant to the composition to produce a more stable suspension.  
(c) A drug component dissolved in the propellant/ethanol mixture consisting of at least one drug selected from the group consisting of beclomethasone dipropionate (BDP) and fluticasone propionate (FP). (Abstract).  

In regards to claim 1, Corr teaches the advantages of using propellant 1,1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, (Lines 4-27, page 5). In regards to claim I,  Corr et al. teaches suspension.  It teaches propellant should be capable of maintaining the drug in a homogeneous solution in a stable suspension (Lines 31-35, page 1).
Corr et al. teaches a pharmaceutical composition comprising a drug 1, 1-difluoroethan (R-152a) propellant and ethanol that is suitable for delivering the drug, especially from pressurized aerosol container using a metered dose inhaler (MDI (lines 1-4, page 1).Corr teaches that he drug formulation will comprise a propellent, in which drug is dissolved , suspended or dispersed, and may contain other materials such as solve, surfactants and preservatives.  (Lines 18-20, page 1). 
In regards to claim 18, it is expected have no impurities. When drug is purified as inhaler Applicants claim is drawn to unsaturated impurities.  Minor impuritis may be present. 
Corr et al in example 3 teaches a fluticasone in R-152 and ethanol mixture equivalent to that which would give rise to 50 ug does of the drug on delivery from a MDI (Lines 5-10, page  11).
Claims 2-5 of Corr specifically teaches 98-99%& 1,1,-difluoroethane (R-152A)
Corr et al (’ 711) teaches propellant component normally consist entirely of 1, 1-difluoroethane (R-152a).  Lines 32-33, page 5

Corr teaches that the composition have a global warning (GWP) less than 250. Lines 4-6, page 6).
Corr teaches that  pharmaceutical solution consist entirely of the specific drug component, specific propellant and ethanol (Lines 29-31, page 6)

In regards to claims 1, 6, 7, 16, Corr teaches 1,1-difluoroethane (R-152a), the % includes  at least 90 weight %, preferably at least 95 weight %, more preferably at least 98 weight % and especially at least 99 weight % or 100% of the propellant component is 1,1-difluoroethane (R-152a). All percentages are based on the total weight of the propellant composition. (Lines 13-18, and lines 32-33, page 5).
	In regards to claim 8, Corr teaches addition of a drug in the composition (Lines 8-17, page 6).
In regards to claims 1 and 11, Corr teaches drug combination of fluticasone propionate (FP) and beclomethasone dipropionate (BDP). (See claims 10-12).  
In regards to surfactant as in claim 1, Corr teaches addition of surfactant in the compositions. (Lines (Lines 18-20, page 1).
In regards to claims 1, 28 and 30, ethanol contains some water in it. Corr teaches the use of a propellant consisting essentially of or consisting entirely of 1,1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug in the pharmaceutical composition compared to the amount that would be needed if 1,1,1,2-tetrafluoroethane (R-134a) is used as the propellant. (Claim 26 of Corr).  
Corr teaches 1,1-difluoroethane (R-152a) is better compared to 1,1,1,2-tetrafluoroethane (R-134a).
	In regards to claim 32, the pharmaceutical  composition Bodzenta-Lukaszyk and  Corr et al. et al  is free from perforated microstructure. 
	In regards to claims claim 23, 24, 34, 37 and 72, Corr teaches the drug delivery is especially from pressured container using metered dose inhaler (MDI) (Lines 4-4-12, page 1).  Corr et al. teaches containers, sealed metered dose containing propellant.  (Lines 14-31, page 7, lines 12-34, page 8, lines 1-8, page 9 and claims 1-31).   
In regards to claims 23, 24, storage in uncoated aluminum container can be selected by one skilled in the art for storage purposes. No specific advantage s are disclosed in instant invention. Propellant at least 95% is considered obvious to fill the propellant at least 95%.  
Corr et al. teaches consisting essentially of we mean at least 90,by weight %, preferably at least 95 weight %, more preferably at least 98 by weight % and especially at least 99 weight % of propellant component of 1, 1-difluoroethane (R-152a), See page 5, lines 13-18).
 
Corr teaches that although the durg component may comprise a mixture of BDP and FP, ordinarily drug will comprise only one of the drugs. (Lines 19-21, page 6).  Therefore, one skilled in the art  expect the same treatment with only one compound and it may be fluticasone.  See example 4, of Corr et al. where R-152a was used. Corr teaches a composition containing suspension.
	It would have been obvious to a person skilled in the art would reduce water in the composition by reducing amount of ethanol which may contain some water or make a formulation without ethanol i.e. free from ethanol.  In any circumstances, a person skilled in the art while making a pharmaceutical composition for use as inhaler will reduce the content of water in the composition.    In regards to claim 1, Corr teaches elected corticosteroids fluticasone and also includes beclomethasone.
Additionally, in regards to claim 72, Corr teaches additional of 1,1-difluoroethane (R-152a) in a pharmaceutical composition, 
In regards to claim 1, Daikin was added it further teaches the advantages of using HCF-152a.   Daikin--Product Information (HCF-152 May 01, 2009) was added because it teaches the advantages of using HFC-152a as it has a lower global warming potential compared to other fluorocarbons.  Due to its properties resembles with those of HCF-134a, it is used as an environment-friendly substitute for HCF-134a aerosol propellant.   Motivation  is provided by Dakin to use R-152a because it reduces global warning.  
One skilled in the art would add a propellant consisting essentially of or consisting entirely of 1,1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug as taught by Corr in the composition of formoterol fumarate add fluticasone propionate and surfactant PVP.   A person skilled in the art would have selected the compounds to make a pharmaceutical composition as claimed suitable as inhaler as taught by the prior art. . 

Resolving the level of ordinary skill in the pertinent art.

It would have been obvious to one skilled in the art at the time the invention was filed to prepare a composition containing fluticasone and formoterol fumarate dihydrate, R-152a and a surfactant, a pharmaceutical compositions with reasonable expectation of success comprising admixing a pharmaceutically acceptable carrier or excipient with one or more active pharmaceutical ingredients of the invention. 
	It would have been obvious to one skilled in the art at the time the invention was filed would apply the teachings of Purohit to make a pharmaceutical composition polyvinylpyrrolidone and/or polyethylene glycol in an amount sufficient to enhance the physical stability of suspension and provide extra fine particle size of formoterol fumarate/ beclomethasone dipropionate.   
`	A person skilled in the art would be motivated to add polyvinylpyrrolidone in an amount sufficient to enhance the physical stability of suspension and provide extra fine particle size of formoterol fumarate/beclomethasone dipropionate.
	One skilled in the art would be motivated to add polyvinylpyrrolidone in the pharmaceutical composition for physical stability of the suspension.
One skilled in the art would add a propellant consisting essentially of or consisting entirely of 1, 1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug as taught by Corr which teaches containers, sealed metered dose containing propellant.  	Furthermore, Corr teaches consisting entirely of 1,1-difluoroethane (R-152a) in a pharmaceutical composition comprising a drug, the propellant and ethanol in order to reduce the amount of ethanol required for dissolving the drug in the pharmaceutical composition compared to the amount that would be needed if 1,1,1,2-tetrafluoroethane (R-134a) is used as the propellant. (Claim 26 of Corr).  Corr teaches 1,1-difluoroethane (R-152a) is better compared to 1,1,1,2-tetrafluoroethane (R-134a).
	In regards to surfactant as in claim 1 and 20,  Purohit et al. teaches formulation comprises polyvinylpyrrolidone and/or polyethylene glycol in an amount sufficient to enhance the physical stability of suspension and provide extra fine particle size of formoterol fumarate/ beclomethasone dipropionate.
One skilled in the art would prefer adding 1,1-difluoroethane (R-152a) in the composition Daikin provides the advantages of adding HFC-152a has a lower global warming potential compared to other fluorocarbons. It would have been obvious to make a pharmaceutical composition useful as inhaler s instantly claimed with R-152a provides excellent and unexpected results as shown in examples of Corr et al.   See examples 1 and 2 of Corr.  In addition to Corr and  Daikin provides the advantages of adding HFC-152a especially Daikin  teaches a lowers global warming potential compared to other fluorocarbons. Prior at teaches that that HFA-152a reduces global warning.  Therefore, one skilled in the art would prefer to add HFA-152a which will reduce the global warming. One skilled in the would prefer to use HFA in the pharmaceutical composition Corr et al. teaches ta pharmaceutical composition comprising a drug 1, 1-difluoroethan (R-152a) propellant and ethanol that is suitable for delivering the drug, especially from pressurized aerosol container using a metered dose inhaler (MDI (lines 1-4, page 1).Corr teaches that The drug formulation will comprise a propellent, in which drug is dissolved , suspended or dispersed, and may contain other materials such as solve, surfactants and preservatives.  (Lines 18-20, page 1). 
Therefore, for the reasons cited above, it would have been obvious to prepare a pharmaceutical containing (i) fluticasone or fluticasone propionate and formoterol fumarate dihydrate, (ii) (iii) surfactant PVP and (iv) a propellant component 1,1 -difluoroethane (R-152a) as instantly claimed at the time the invention was filed because of the teachings of Bodzenta-Lukaszyk, et al , Purohit et al., Corr et al and Daikin et al.   
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.	
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72-75  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13 and 16-18 of copending Applications No.  16/575,069 and claims 1-10, 12-13, and 16-18 of Application 16/575168 in view of Corr et al. (US Patent 9517216).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims are drawn to formoterol fumarate dihydrate such as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant. The same invention is claimed in 16/575,168. In this application elected is fluticasone as the corticosteroid, formoterol fumarate dihydrate as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant.
Claim 1 of 16/575,168:

    PNG
    media_image2.png
    330
    615
    media_image2.png
    Greyscale

Claim 2 of 16/575,168 contains ethanol, claim 3 is free from ethanol. 
Claims of 16/575,069 contains both with and without ethanol
Claims of 15/781,045 contains claims both with or without ethanol.  Claims 72-75  with ethanol, other claims are with no ethanol. 
The subject matter of claims of each application are drawn to corticosteroid, such as fluticasone and formoterol fumarate dihydrate such as the formoterol compound, or similar compositions containing polyvinylpyrrolidone (PVP) as the surfactant. Similar invention is claimed in considered obvious over pending claims of 15/781,045. 16/575,168.  
In regard to free from ethanol, Corr et al. (US Patent 9, 517, 216) teaches that the composition is free of polar excipients and comprises: (a) a propellant component that consists essentially of 1,1-difluoroethane (R-152a); (b) a surfactant component that comprises oleic acid and (c) a drug component. The pharmaceutical composition can be delivered using a metered dose inhaler (MDI). (Summary, col. 3 of the patent.). A person skilled in the art would consider making the composition with without ethanol as taught by Corr et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Terminal disclaimer are required to overcome the rejection.  
16/565217
Claims  1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72-75  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11, 14, 15, 17 and 19-24 and of copending Applications No.  16/565226 in view of Corr et al. (US Patent 9517216).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the copending application are drawn to formoterol fumarate dihydrate in combination with mometasone or mometasone furoate and polyvinylpyrrolidone (PVP) as the surfactant. The same invention is claimed in instantly claimed. In this application elected is fluticasone as the corticosteroid, formoterol fumarate dihydrate as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant.
Claims of copending application contains formoterol fumarate dihydrate, and a corticosteroid mometasone or mometasone furoate, propellant 1, 1-difluroro ethane (R-152) and a surfactant.  One skilled in the art at the time the invention was filed would consider combining  
formoterol fumarate dihydrate and a steroid. The steroid mometasone furoate, propellant as in 
claim 1 of copending application can be selected from carotenoids.  In regards to claim 9 and 24 when the surfactant is oleic acid.   Applicants claims are drawn to surfactants which includes oleic acid.  A person skilled in the art can select any surfactant to make a composition. 
No unexpected was seen by using  oleic acid as surfactant compared to others.  
16/781060
Claims  1, 6-8, 11, 16, 18, 20, 23-24, 28, 30, 32, 34, 37 and 72-75  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8., 11, 13, 20, 26, 29, 31, 39, 41, 42, 45, 144 and 145 of copending Applications No. 16/781060 and claims 1-4, 6, 8-15 of  16/565 217 in view of Corr et al. (US Patent 9517216).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the copending application are drawn to formoterol fumarate dihydrate in combination with mometasone or mometasone furoate and polyvinylpyrrolidone (PVP) as the surfactant. 
Reference claims are drawn to a composition comprising formoterol furoate dihydrate and mometasone, a propellant comprising 1, 1-difluoroethane (R-a52), ethanol and surfactants were also added The same invention is claimed in instantly claimed. In this application elected is fluticasone as the corticosteroid, formoterol fumarate dihydrate as the formoterol compound, and polyvinylpyrrolidone (PVP) as the surfactant. 
Claims of copending applications contains formoterol fumarate dihydrate, and a corticosteroid mometasone or mometasone furoate, propellant 1, 1-difluroro ethane (R-152) and a surfactant.  One skilled in the art at the time the invention was filed would consider combining  
formoterol fumarate dihydrate and a steroid.  Instant claims are considered obvious over claims of claims 4-8., 11, 13, 20, 26, 29, 31, 39, 41, 42, 45, 144 and 145 of copending Applications No. 16/781060 and claims 1-4, 6, 8-15 of  16/565 217 in view of Corr et al. (US Patent 9517216).  
Response to Arguments

Applicants response filed on 04/08/2022 is acknowledged.  Amendments filed on 04/08/2022 were entered.  Applicant’s arguments were fully considered. Applicants argues that examiner did not addressed claim 32 where composition is free from microstructures and requested to withdraw the rejection.  Examiner respectfully disagrees, as in regards to free of microstructures, the reference cited in the office action such as Corr et al. does not use microstructures and the composition is free from microstructure as in instant claim 32. Applicants requested to withdraw the rejection therefore, new office action is issued.  A non-final office action was issued. 
Double Patenting
In regards to double patenting rejections, Applicants requested that double patenting rejections over 15/781,060, 15/575,168 and 15/575,069 be held in abeyance until all other grounds of rejection have been withdrawn to overcome or overcome or pending claims are otherwise allowable.  DP rejections are maintained. 
Obviousness rejection
In regard to obviousness rejection, Applicants argument were fully considered but were not found persuasive.   Applicants specification discloses that “Accordingly, in a preferred embodiment, the pharmaceutical composition of the invention comprises both formoterol fumarate dihydrate and budesonide.  Preferably, formoterol fumarate dihydrate and budesonide are the only pharmaceutical actives in the pharmaceutical composition of the invention.” [0049].
Instant specification does not disclose the combination 

It appears that formoterol fumarate dehydrate and  fluticasone (elected species) as instantly claimed is  not included in the pharmaceutically actives in the pharmaceutical composition of the invention.  Specification discloses combination of formoterol and  budesonide.  (Examples 1-2). It does not disclosed specific combination formoterol fumarate dehydrate and fluticasone as claimed.     Specification discloses that “Accordingly,  formoterol fumarate dihydrate and budesonide are the only pharmaceutical actives in the pharmaceutical composition of the invention.”    
As cited above specification discloses that formoterol fumarate dihydrate and budesonide are the only pharmaceutical actives in the pharmaceutical composition of the invention does not teach  not  formoterol fumarate dehydrate and  fluticasone (elected species).  

Specification does not disclose the pharmaceutical composition of formoterol fumarate dehydrate and  fluticasone as in independent  claim s1 and 73.  All pending claims depend on claims 1 and 73.  specification discloses that formoterol fumarate dihydrate and budesonide are the only pharmaceutical actives in the pharmaceutical composition of the invention does not teach  not  formoterol fumarate dehydrate and  fluticasone.


    PNG
    media_image3.png
    437
    525
    media_image3.png
    Greyscale

Example 1 of instant specification discloses that combination of budesonide and formoterol fumarate dihydrate in either HFA-227 or HFA-152a. See example 1 cited above. Instant specification  does not disclose combination of fluticasone propionate and formoterol fumarate dihydrate which is the elected species).In regards to either addition of HFA,  instant example 1 is drawn to HFA-227 or HFA-152a,  either can be added. 
Specification discloses that formoterol fumarate dihydrate and budesonide are the only pharmaceutical actives in the pharmaceutical composition of the invention.  Since new references were added the argument s do not apply.  
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 671-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628